Citation Nr: 1739835	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  12-26 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for residuals of a hernia surgery conducted by the VA Medical Center (VAMC) in Reno, Nevada, in February 2007.

2.  Entitlement to an initial disability rating in excess of 70 percent for adjustment disorder with mixed anxiety and depressed mood, chronic with history of posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Bosely, Counsel

INTRODUCTION

The Veteran had active service from January 1966 to December 1968. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

In November 2016, the Board remanded the case to the RO for consideration of additional evidence.  See 38 C.F.R. § 20.1304(c).

Upon remand, in a February 2017 rating decision, the RO increased the disability rating of the service-connected mixed anxiety and depressed mood, chronic with history of PTSD, from 50 percent disabling to 70 percent effective August 6, 2009, the date from which service connection was granted for this disability.  Because higher ratings are available, and because a claimant is presumed to be seeking the maximum available rating for a service-connected disability, the claim for a higher rating, as reflected on the title page, remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Murphy v. Shinseki, 26 Vet. App. 510, 514 (2014).

The February 2017 rating decision also granted a TDIU from August 6, 2009, in addition to Dependents' Educational Assistance from the same date.  As that award is the maximum possible benefit that may currently be granted as it pertains to a TDIU, the claim for a TDIU, as it currently stands on appeal, is now moot.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008); see also Buie v. Shinseki, 24 Vet. App. 242, 249-251 (2010).

In a May 2017 VA Form 646, the Veteran's representative included a motion for Advancement on the Docket based on the Veteran's age.  As the Veteran is under 75 years of age, this motion is denied.  See 38 C.F.R. § 20.900(c).  

The psychiatric disorder rating issue is decided herein below.  The issue pertaining to compensation under § 1151 is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDING OF FACT

For the entire appeal period, the Veteran's service-connected psychiatric disorder did not more nearly approximate total occupational and social impairment.


CONCLUSION OF LAW

The criteria for the assignment of an initial disability rating in excess of 70 percent for adjustment disorder with mixed anxiety and depressed mood, chronic with history of PTSD, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9440 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

The Veteran is seeking a higher initial rating for his service-connected psychiatric disorder characterized as adjustment disorder with mixed anxiety and depressed mood, chronic with history of PTSD.  The appeal period now before the Board begins in August 2009, which is when service connection went into effect for this condition.  See Fenderson v.  West, 12 Vet. App. 119 (1999).  This disability has been assigned a 70 percent rating throughout the entire appeal period.  

A. Applicable Law

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

B. Rating Schedule

Evaluations of mental health disorders, such as the Veteran's service-connected psychiatric disorder, are assigned under the provisions of 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  

General Rating Formula for Mental Disorders:
Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships
70
Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships
50
Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events)
30
Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication
10
A mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication
0

When evaluating mental disorders, it is not the symptoms, but the severity of their effects that determine the level of impairment caused by a psychiatric disorder.  61 Fed. Reg. 52695 (1996).  Accordingly, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the presence of the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  In addition to requiring the presence of the enumerated symptoms, section 4.130 also requires that those symptoms have caused the specified level of occupational and social impairment.  Id. at 117-18.

However, the factors listed in the rating schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating, so the determination should not be limited solely to whether a Veteran exhibited the symptoms listed in the rating scheme, but should also be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002); Amberman v. Shinseki, 570 F.3d 1377, 1380 (Fed. Cir. 2009); see also 38 C.F.R. § 4.126(a); compare Massey v. Brown, 7 Vet. App. 204 (1994) ("The Board's consideration of factors which are wholly outside the rating criteria provided by the regulations is error as a matter of law.").

For instance, the scores assigned under the Global Assessment of Functioning (GAF) scale may be a relevant consideration.  See e.g., Bowling v. Principi, 15 Vet. App. 1, 14 (2001); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  However, the American Psychiatric Association has since determined that the GAF score has limited usefulness in the assessment of the level of disability.  Noted problems include lack of conceptual clarity and doubtful value of GAF psychometrics in clinical practice.  79 Fed. Reg. 45093 (Aug. 4, 2014). 

C. Application of the Rating Schedule

In this case, the next higher rating, 100 percent, must be denied as the evidence does not show a disability picture more nearly approximating total occupational and social impairment.  

As a threshold matter, the Veteran has not shown symptoms involving gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  These symptoms are demonstrably absent, as seen from VA examinations conducted in December 2010 and March 2016, plus the ongoing VA treatment records.  

Of note, the Veteran has been awarded a TDIU on the basis of his psychiatric symptoms.  According to the RO's award of a TDIU, his disability "can reasonably be expected to preclude employment in occupations [he is] experienced to perform."  Total occupational impairment is a higher standard than a TDIU because it is based on average impairment instead of individual circumstances and does not include marginal employment unlike a TDIU.  However, even if total occupational impairment is shown, total social impairment is not shown.

As described at the December 2010 VA examination, the Veteran was married and divorced three times, but had reconciled with his third wife, and they had lived together since 2003.  He described their relationship as "excellent."  The Veteran also reported being "close" to all of his children, grandchildren, and brothers and sisters.  He also had a "few close friends."  Again at the March 2016 VA examination, the Veteran reported getting along "fine" with his ex-wife, whom he considered "an angel."  

These VA examinations are consistent with the VA medical records.  For example, he and his ex-wife had custody of his grandchildren for a temporary period of time beginning in March 2008.  At that time, he reported not knowing if he would still be around if not for them.  In December 2009, he reported being "happier" for several reasons, including having traveled out-of-state and enjoying himself with his ex-wife; their relationship had been "good."  In March 2011, he referred to her as his "common law wife" with whom he had a "good" relationship.  This evidence shows that he has maintained a positive social relationship with his ex-wife, his children and grandchildren, plus his friends.  

Thus, when viewing the evidence from a holistic perspective, the Veteran does not have sufficient signs or symptoms listed at the 100 percent disability level.  Nor do the signs and symptoms that he does manifest result in a total social impairment when viewing the severity, frequency, and duration of those signs and symptoms as a whole.  Accordingly, the 100 percent disability level is not more nearly approximated.  See Bankhead v. Shulkin, 29 Vet. App. 10, 22 (2017).  

To conclude, the Board finds that the Veteran's disability picture and symptomatology, taken as a whole and in combination with the subjective and objective evidence, has not more nearly approximated the criteria for a 100 percent rating at any time during the appeal period.  See 38 C.F.R. § 4.7.  As the preponderance of the evidence is against a 100 percent rating, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Therefore, a rating higher than 70 is not warranted, and staged ratings are not for assignment. 


ORDER

A disability rating in excess of 70 percent for adjustment disorder with mixed anxiety and depressed mood, chronic with history of PTSD, is denied.  
REMAND

The Board has conducted a review of the § 1151 matter, but on further consideration, has found that further evidentiary development is warranted.  Specifically, remand is needed to obtain the informed consent form for the February 2007 surgery.  The February 2007 operation report states that the "[i]nformed consent was verified to be on the patient's chart."  This indicates that the form exists.  This form needs to be obtained and associated with the claims file.  

Accordingly, this issue is REMANDED for the following actions:

1.  Obtain an original copy of the informed consent form signed by the Veteran at the time of his February 2007 hernia surgery.  

2.  Finally, readjudicate the remanded claim.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC).  The Veteran and his representative should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


